In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Burrows, J.), entered December 6, 1994, which denied her motion to deem the defendants’ motion, which was to dismiss the complaint, to have been abandoned.
Ordered that the order is affirmed, without costs or disbursements.
Notwithstanding the defendants’ failure to offer "good cause” for their failure to timely settle an order (22 NYCRR 202.48 [b]) reflecting the court’s decision dismissing the complaint for failure to establish a prima facie case, under the facts of this case the court did not improvidently exercise its discretion in denying the plaintiff’s motion to deem the defendants’ motion, which was to dismiss the complaint, to have been abandoned. "A contrary result would not bring the 'repose to court proceedings’ (Hickson v Gardner, 134 AD2d 930, 931; Persaud v Goriah, 143 Misc 2d 225) that 22 NYCRR 202.48 was designed to effectuate, and would waste judicial resources” (Russo v City of New York, 206 AD2d 355, 356). Sullivan, J. P., Copertino, Santucci and Goldstein, JJ., concur.